     Case 1:18-cv-01233-CAP-CMS Document 31 Filed 10/12/18 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )       CIVIL ACTION FILE
                                         )       NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

           JOINT MOTION FOR ENTRY OF A SCHEDULING ORDER

      Pursuant to the Court’s Order of July 11, 2018, the Parties to the captioned

case move the Court to enter a Scheduling Order that will lift the current stay of

proceedings, provide the resumption of discovery and establish a schedule for

further pretrial proceedings. In support of this Motion, the Parties respectfully

show the Court the following:

      1.     This case was filed March 23, 2018. See Docket #1.

      2.     After conducting preliminary discovery, the Parties believed that

there was an opportunity to settle the case and requested that the case be referred

to a Magistrate Judge for a Settlement Conference. See Docket #25.




                                       -1-
       Case 1:18-cv-01233-CAP-CMS Document 31 Filed 10/12/18 Page 2 of 4



       3.    On July 11, 2018, proceedings this case were stayed and the Parties

were referred to Settlement Conference with Magistrate Judge King. See Docket

#26.

       4.    On August 20, 2018, the Parties participated in a Settlement

Conference with Magistrate Judge King. The case did not settle. See Docket #30.

       5.    In light of the foregoing, counsel for the Parties have reached

agreement regarding a proposed schedule for the resumption of discovery and

further pretrial proceedings. That schedule is set forth in a proposed Scheduling

Order filed concurrently herewith.

       Respectfully submitted, this 12th day of October, 2018.

/s/ Craig E. Bertschi       /s/ Kendall W. Carter      /s/ Charles Campbell
Craig E. Bertschi           Kendall W. Carter          Charles Campbell
Georgia Bar No. 055739      Georgia Bar No. 114556     Georgia Bar No. 210929
678.999.1102                404.572.4600               404.572.4600
ceb@mcraebertschi.com       kcarter@kslaw.com          ccampbell@kslaw.com

MCRAE BERTSCHI &            King & Spalding            King & Spalding
COLE LLC                    1180 Peachtree Street      1180 Peachtree Street
Suite 200, 1350 Center      N.E.                       N.E.
Drive                       Atlanta, Georgia 30309-    Atlanta, Georgia 30309-
Dunwoody, Georgia           3521                       3521
30338
                            Counsel for National       Counsel for Equifax
Counsel for Plaintiff       Consumer Telecom &         Information Services LLC
                            Utilities Exchange, Inc.




                                        -2-
     Case 1:18-cv-01233-CAP-CMS Document 31 Filed 10/12/18 Page 3 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )        CIVIL ACTION FILE
                                          )        NO. 1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                       )
SERVICES LLC and NATIONAL                 )
CONSUMER TELECOM &                        )
UTILITIES EXCHANGE, INC.,                 )
                                          )
      Defendants.                         )

                          CERTIFICATE OF SERVICE

      Pursuant to Fed. R. Civ. P. 5(b)(2)(E), I hereby certify that on the date listed

below, I served a copy of JOINT MOTION FOR ENTRY OF A SCHEDULING

ORDER on counsel of record for all parties via email as follows:

                               N. Charles Campbell
                              ccampbell@kslaw.com

                                Kendall W. Carter
                                kcarter@kslaw.com

                                     Tony Love
                                 tlove@kslaw.com


      This 12th day of October, 2018.


                                                    /s/ Craig E. Bertschi
                                                    Craig E. Bertschi



                                         -3-
Case 1:18-cv-01233-CAP-CMS Document 31 Filed 10/12/18 Page 4 of 4




                               -4-
